Citation Nr: 1734975	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a traumatic jaw injury.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received to open claims for service connection for trauma to the jaw and a cervical spine disability, and further, denied entitlement to a total disability rating based upon individual unemployability (TDIU).

In July 2007, the Board remanded the issues for issuance of a statement of the case.

In a December 2012 decision, the Board reopened the cervical spine claim and remanded the issues of whether new and material evidence has been submitted to reopen a claim of service connection for a traumatic jaw injury; entitlement to service connection for a cervical spine disability; and entitlement to TDIU.


FINDINGS OF FACT

1.  The RO denied service connection for traumatic jaw injury in an August 2000 rating decision; the Veteran did not perfect an appeal as to that decision. 

2.  Evidence received since the August 2000 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for traumatic jaw injury, and does not raise a reasonable possibility of substantiating the claim.

3.  The current spine disability did not have onset in service and is unrelated to an injury in service or to a service connected disability; arthritis of the cervical spine was not demonstrated within the first postservice year.


4.  The Veteran's service connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The August 2000 RO decision, which denied the Veteran's claim of service connection for traumatic jaw injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of service connection for traumatic jaw injury have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Letters dated in January 2004 and March 2013 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have also been obtained.  The AOJ attempted to obtain the Veteran's National Guard records, however all efforts were unsuccessful.

A VA examination with respect to the jaw injury claim is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii).  A VA examination in June 2013 and VHA medical opinion in March 2017 were obtained to address the reopened cervical spine claim.  Taken together, along with the other evidence of record, these examinations/opinions provide a sufficient basis for deciding the claim.  Thus, VA's duty to assist has been met.

II. New and Material Evidence: Traumatic Jaw Injury

The Veteran's claim of entitlement to service connection for traumatic jaw injury was denied in an August 2000 rating decision on the basis that the record did not show that a jaw injury was incurred in service.  

In a July 2007 decision, the Board noted that:

The Board acknowledges the Veteran's July 1999 informal claim concerning trauma to his "jaws."  Service connection had been in effect for cystic lesion involving teeth numbered 23 to 26 with periodontitis due to traumatic injury, with a noncompensable rating, long before July 1999.  The RO apparently construed the July 1999 claim as a new service connection claim concerning a jaw problem and not as a claim seeking a compensable rating for cystic lesion of teeth, and that is evidenced by the August 2000 rating decision denying service connection for trauma to the jaw.  In November 2000, the Veteran filed statement indicating that he disagrees with the August 2000 rating decision, but therein, he also stated that he is "already service connected for the situation," referring to the cystic lesion (the only service-connected disability), and stated that he would like to be examined to determine "if the severity has increased."  Therefore, it appears that, by his July 1999 filing, the Veteran did not intend to file a new service connection claim.  The RO apparently concluded so as well, because it then issued a November 2000 rating decision denying a compensable rating for cystic lesion of teeth.  In April 2001, the Veteran filed a notice of disagreement on that decision.  An SOC was issued, in August 2001, on the disability due to cystic lesion of teeth, but no VA Form 9 or Form-9 equivalent was filed thereafter.  And, the Veteran did not communicate with VA to indicate that he is seeking service connection for another disability affecting his jaw.  Also, in November 2003, the Veteran filed a claim for various disabilities.  In pertinent part, he said: "I hereby request that my 0% service-connected disability for trauma to the jaw be increased."  That statement is consistent with the RO's prior interpretation of the Veteran's November 2000 statement to mean that the Veteran desires a compensable rating for the service-connected dental disability.  Thus, the Board finds no pending appeal on the August 2000 rating decision denying service connection for trauma to the jaw.

The August 2000 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the August 2000 rating decision consisted of the Veteran's service treatment records, which did not show any traumatic jaw injury; a March 1996 VA treatment record that noted right temporomandibular joint (TMJ) arthritis; a December 1996 VA treatment record that noted left jaw pain and a diagnosis of TMJ dysfunction; and a November 1999 VA examination that noted no discomfort with jaw opening.

Evidence relating to the claim of service connection for traumatic jaw injury received since the August 2000 rating decision that is new consists of a September 2004 VA pension examination that noted TMJ articulation within normal limits.  While the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The record still lacks sufficient evidence demonstrating that the Veteran has residuals of traumatic jaw injury in service.  A claim to reopen without more does not meet the low bar for reopening a claim.  Accordingly, the Board finds that the evidence received subsequent to August 2000 is not new and material, and does not serve to reopen the Veteran's claim of service connection for traumatic jaw injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection: Cervical Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value. 

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current cervical spine disability is related to his active service.  Specifically, he has asserted that he injured his cervical spine in service during the same automobile accident in which he sustained dental trauma. 

Service treatment records, including a January 1973 separation examination, are negative for complaints or clinical findings relating to the cervical spine.  A dental treatment note does show treatment of the Veteran's teeth related to an accident in service, though no further details are provided.

Post service, the Veteran was afforded a VA examination in November 1984 (unrelated to the claims on appeal) during which examination of the neck, musculoskeletal system, and neurologic examination were all normal.  

Subsequent VA treatment notes show that in April 1986 the Veteran presented for treatment for right shoulder complaints and numbness in the right arm following a December 1985 motor vehicle accident.  During September 1986 VA treatment, the Veteran reported a history of motor vehicle accident with neck and shoulder pain since November 1985.  Similarly, a September 1986 consultation shows complaints of neck pain and right shoulder pain secondary to a December 1985 motor vehicle accident.  A January 1987 VA treatment note indicates that an April 1986 cervical spine series revealed loss of lordosis.  Thereafter, during March 1992 VA treatment, the Veteran complained of neck pain since a 1972 motor vehicle accident.  In July 1992, magnetic resonance imaging (MRI) revealed a small posterolateral herniated nuclear pulposis at C6-7 to the right.  Subsequent VA treatment notes dated through February 2002 show continued complaints and treatment related to the cervical spine.

The Veteran was afforded a VA examination in February 1998 during which he complained of neck and shoulder pain since a motor vehicle accident in service.  The examiner diagnosed degenerative disc disease of the cervical spine, consistent with an October1997 MRI.  The examiner did not provide an etiological opinion.

The Veteran submitted a July 2007 statement from a private physician indicating that the Veteran was evaluated for his neck condition, and following a review of the medical records brought by the Veteran, it is at least as likely as not that the Veteran's in-service accident that caused his dental trauma was a contributing cause of his current neck complaints.  In support of that opinion, the physician noted the Veteran's report that he did not have neck problems prior to the accident in service, and has continued to have neck problems since.  It was also noted that the Veteran reported no other accident, injury, or contributing cause of his neck pain.  The physician qualified his opinion, however, stating that he did not have all of the records documenting the Veteran's treatment and was basing the opinion on the medical evidence brought by the Veteran.

The Veteran underwent a VA examination in June 2013.  Diagnoses of cervical spondylosis-degenerative spine disorder and cervical spinal stenosis were indicated.  The Veteran reported having neck pain for 15 plus years.  He noted standing in the hatch of an APC and being thrown forward, hitting his teeth on the metal hatch opening when the APC hit a ditch.  He reported losing four teeth.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He stated that he had seen many civilians in their 50's and 60's with severe DJD (cervical spondylosis or degenerative cervical disk disease) in their mid-cervical spine exactly like the Veteran had on his x-rays.  The civilians were never in the military and had no history of head trauma, moving vehicle accidents, etc.  	The examiner noted that if the Veteran had had significant injury to his cervical spine in 1972 in Germany, it was his opinion that the Veteran would have significant neck pain symptoms within two to five years of leaving the Army and that neck pain would have been reported.  The examiner also reported that recent medical studies clearly supported a genetic etiology for severe DJD in the spine for most patients who were never in moving vehicle accidents, etc.  He then noted that it was possible that the Veteran's active duty service contributed to his cervical DJD, but this active duty service contributed less than 10 percent to the wear and tear of his cervical spine.  He noted that the Veteran had two years in service and worked for twenty eight years after separation. 

The VA examiner also noted that he could find no conflicting evidence regarding objective evidence for the neck injury in the Veteran's active duty medical records from Germany, because there was no history of injury or pain indicated in the records.  He noted that the Veteran's January 1973 separation from service examination did not reflect a history of neck injury and found no VA medical records for the late 1970's.  The first report of a problem related to the Veteran's teeth was in November 1984 and the first report of a neck problem indicating a cervical spine problem and a history of cervical disk problems was in November 1992.  	The VA examiner stated that a November 1998 medical report showed that the Veteran reported having neck pain since 1972.  In addition, the VA examiner noted a review of the July 2007 private examiner's note.  

The Board obtained an opinion from a VHA orthopedic spine surgeon in March 2017.  The physician opined that it was not at least as likely as not (50 percent or greater probability) that the currently identified cervical spine disability is related to the Veteran's active service:

The most likely cause of the cervical spine condition is a combination of age related changes, tobacco use, and motor vehicle injury sustained after period of service.  The member served 1971-1973 and there were no documented complaints or conditions of the cervical spine.  The first medical documentation of neck pain complaints (documented chronologically) is 1986 in post service VA treatment records which state neck pain since motor vehicle accident 1985.  Subsequent to that, reported neck pain in 1998 is linked historically to injury in 1972.  The fact that no treatment for neck pain, strain, or sprain was documented from 1972 to 1985 makes it unlikely that significant trauma to the cervical spine occurred at that time of service connected injury.  Injury to the cervical spine requires forces large enough to injure the surrounding supporting muscles and ligaments which would likely cause pain.  Cervical sprain and strain exclude fracture, for which there is no evidence (normal X-ray 1990s) no post fracture remodeling noted, which would be permanent.  Sub-threshold facial trauma would not disrupt disc tissue.  In addition, the late effect of a disc injury would be revealed in a time frame of 5 to 10 years.  Radiographs in 1990 were reported normal.  MRI changes of disc degeneration are revealed in MRI early 1990s.  90% of people at age 50 would have these findings and have no symptoms.  The disc degeneration is more likely due to age, work, motor vehicle accident in 1980s, and smoking.  Disc degeneration is normal after age 30, increased in incidence and severity in smokers, and shows up in a time dependent cascade after cervical trauma (5-10 years).  There is no documentation or temporal natural history of condition to support service connection for the cervical spine degeneration.

The VHA physician also opined that it is not at least as likely as not (50 percent or greater probability) that the currently identified cervical spine disability was caused by the Veteran's service-connected cystic lesion involving teeth 23 through 26 with periodontitis:

The injury sustained in 1972 resulted in dental trauma of the lower front four incisors (23 to 26).  There is no line of duty investigation report.  This mechanism is not likely to cause cervical spine trauma.  The teeth absorbed the forces of impact.  Dental trauma can be associated with malocclusion and temporomandibular joint dysfunction, but not cervical disc injury.

Finally, the physician found that it was not at least as likely as not (50 percent or greater probability) that the currently identified cervical spine disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected cystic lesion involving teeth 23 through 26 with periodontitis:  

Mechanically, the dental injury, in my opinion, did not cause the cervical spine condition.  The sequelae of the dental trauma and periodontitis did not aggravate any later acquired degenerative condition of the cervical spine.  

The second opinions are biased by historical report and setting.  Apportioning 10% of spine wear and tear to service is conjecture.  The first radiographs revealed no changes supporting advanced wear.  The causal connection to service is not appropriate in this case.

The Veteran contends that his current spine disability is attributable to the motor vehicle accident in service in 1972.  The Veteran is competent to report neck pain, which is within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of musculoskeletal disabilities of the cervical spine in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78. 

The Board finds that to the extent that the Veteran may have had neck pain following his 1972 accident, there was no documentation of an actual injury to the neck noted at that time.  Moreover, clinical examination of the neck and spine at separation from service was normal.  Examination of the neck on VA examination in November 1984 was also normal.  The first post-service report of neck pain followed an automobile accident in 1985, and the Veteran himself reports neck pain from that accident in 1986.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffered an injury of the cervical spine in the accident in 1972.  

The June 2013 VA physician's opinion and the March 2017 VHA orthopedic spine surgeon's opinions were based on a thorough review of the claims file and provided detailed rationales for the opinions provided.  The opinions are well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, these opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has considered the July 2007 private physician's positive opinion that was based on a review of some medical records.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Nevertheless, the physician did not review the claims file, and his opinion appears to have been based on an inaccurate factual predicate.  Specifically, the opinion was based on the Veteran's report that he did not have any other accident or injury to his neck.  However, VA treatment notes show complaints of neck pain related to a December 1985 motor vehicle accident.  Therefore, the July 2007 opinion is inadequate for rating purposes and cannot serve as the basis for establishing service connection.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value). 

The Board acknowledges that the evidence shows degenerative changes in the spine.  To the extent the Veteran has arthritis of the cervical spine; the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  Additionally, the evidence weighs against continuity of symptomatology given the normal findings at service separation and the post-service evidence, in particular the normal findings on VA examination in November 1984.  Thus, service connection is not warranted under the provisions pertaining to presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

There are no opinions of record that support the Veteran's contentions regarding causation or aggravation of cervical spine disability by the service-connected disability of cystic lesion involving teeth 23 through 26 with periodontitis.


The preponderance of the evidence is against the claim of service connection for a cervical spine disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In sum, because the preponderance of the evidence is against a causal nexus between the current neck/cervical spine disabilities and military service; or between the current neck/cervical spine disabilities and the service-connected disability of cystic lesion involving teeth 23 through 26 with periodontitis, the benefit of the doubt doctrine is inapplicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV.  TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

In this case, a TDIU is denied as the evidence does not show that the Veteran is precluded from a gainful occupation by reason of his service-connected disability.  

The Veteran is currently service-connected for cystic lesion involving teeth 23 through 26 with periodontitis.  This has been evaluated as zero percent disabling since September 1984.  

The Veteran's disability rating does not meet the criteria for award of a schedular TDIU because there is not one disability rated at 60 percent or more, or two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

Referral for consideration of an extraschedular TDIU is also not warranted.  

In a January 2004 VA Form 21-8940, the Veteran wrote that he could not work due to jaw trauma, spinal disease, and mental impairment.  He wrote that he last worked full-time in 1996 and became too disabled to work that same year.  His highest level of education was two years of high school.

The Veteran also applied for disability benefits with the Social Security Administration (SSA).  A November 2000 SSA disability decision found the Veteran disabled since 1999 from disorders of the back and affective or mood disorders.

There is no evidence of record to support a finding that the Veteran's only service-connected disability, cystic lesion involving teeth 23 through 26 with periodontitis, rated as noncompensably disabling, results in an inability to work in any gainful occupation.

The Veteran himself has attributed his inability to work to nonservice-connected disabilities involving his spine, jaw, and mental condition, and the SSA disability determination was likewise based on nonservice-connected disabilities.

In sum, the preponderance of the evidence is against the claim for a TDIU.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a TDIU is not warranted.


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a traumatic jaw injury.  The petition to reopen is denied. 

Service connection for a cervical spine disability is denied.

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


